DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “puncturing region” in lines 4-5” should be “puncture region” and “withdraw” in line 6 should be “withdrawal.”   Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “form-fitting being” should be “form-fitting element being.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 16, the limitation “no gap between the closure and the hollow body” is not enabled such that one skilled in the art to which it pertains, or with which it is most nearly connected, can make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
. 


    PNG
    media_image1.png
    587
    670
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thilly et al. (WO 2004/018317).
Regarding claim 1, Thilly discloses a primary packaging container for receiving a pharamaceutical product (see Fig. 1, p. 1, ll. 3-5), comprising: a hollow body 10 having an opening 11, the hollow body comprises a cycloolefin polymer or a cycloolefin copolymer (see p. 3, ll. 5-13); and a closure 20 having a puncture region 24A, 24, the closure closing the opening with the puncture region at the opening (see Fig. 12, p. 3, ll. 26-32), the puncture region being configured to allow introduction of a cannula into the hollow body and resealing the hollow body upon withdrawal of the cannula of the cannula (see p. 3, l. 26-p. 4, l. 7), wherein the closure comprises a thermoplastic elastomer that is connected to the hollow body so as to be not separable in a non-destructive manner (see Fig. 1, p. 3, l. 26-32, p. 4, l. 30-p. 5, l. 7, with clamp clamping down on closure such that it is not separable from vial in a non-destructive manner). 
Regarding claim 2, Thilly discloses the elastomer is a thermoplastic elastomer (see p. 3, l. 28-p. 4, l.4).
Regarding claim 3, Thilly discloses the hollow body is a vial (see Fig. 1, p. 12, l. 17-21).
Regarding claim 5, Thilly discloses the elastomer and hollow body are connected so as to remain connected after the introduction and removal of the cannula through the puncturing region (see Fig. 1, clamp 30 keeps elastomer in place).
Regarding claim 6, Thilly discloses the elastomer closes the opening in a sealed manner (see Fig. 1; p. 4, ll. 27-29).
Regarding claim 7, Thilly discloses the hollow body and the closure are shaped such that the hollow body and the closure are connected with one another in a macro-positive manner (see Fig. 1, shape of flange 22 of closure interacting with hollow body as well as shape of plug part 21 of closure interacting with hollow body).
Regarding claim 8, Thilly discloses the closure has at least a portion that is under compressive stress (see p. 5, ll. 4-7).
Regarding claim 10, Thilly discloses the hollow body comprises an outer side having at least one form-filling element 13, the form-fitting element being configured for receipt in a device 30 (see Fig. 1). 
Regarding claim 11, Thilly discloses the closure covers at least a portion of an outer side of the hollow body (see Fig. 1).
Regarding claim 12, Thilly discloses the closure further comprises a second layer over the elastomer (see Fig. 1, clamp 30 can be considered a second layer). 
Regarding claim 13, Thilly discloses the second layer covers at least a portion of an outer side of the hollow body (see Fig. 1). 
Regarding claim 15, Thilly discloses the hollow body comprises an indentation on an inner side in a region of the opening (see Fig. 1,  indentations around 12A, 13A), the elastomer being conneted to the indentation (see Fig. 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thilly in view of Gianni (EP 1717161). See English Translation of Gianni for citations.
Regarding claim 4, teachings of Thilly are described above but Thilly does not specifically teach the elastomer is connected in a materially bonded and/or micro-positive manner with the hollow body. 
Gianni discloses injection molding a stopper/closure 6 on an opening 3 of a hollow body (see Fig. 4, page 2, para. 11, 13, 15 discussing overmoulding), creating a physico-chemical adhesion. It would have been obvious to a person having ordinary skill in the art to have the thermoplastic elastomer/closure of Thilly be materially bonded via overmoulding creating a physico-chemical adhesion bond, Gianni disclosing such a connection between a stopper/closure and opening, in order to further secure the closure to the hollow body, helping to retain contents, and in order to manufacture the primary packaging container. 
Regarding claim 18, teachings of Thilly are described above but Thilly does not specifically teach the hollow body and the elastomer are injection moulded to one another. 
Gianni discloses injection molding a stopper/closure 6 on an opening 3 of a hollow body (see Fig. 4, page 2, para. 11, 13, 15 discussing overmoulding), creating a physico-chemical adhesion due to the hollow body and closure being injection moulded to one another. It would have been obvious to a person having ordinary skill in the art to have the thermoplastic elastomer/closure of Thilly be materially bonded via overmoulding, creating a physico-chemical adhesion due to the hollow body and closure being injection moulded to one another, Gianni disclosing such a connection between a stopper/closure and opening, in order to further secure the closure to the hollow body, helping to retain contents, and in order to manufacture the primary packaging container. 
Regarding claim 19, Thilly discloses a method for the production of a primary packaging container (see Fig. 1), comprising producing a first of a hollow body 10 and a closure 20 (see Fig. 1), the hollow body comprising an opening 11 and the closure comprising an elastomer (see p. 3, l. 26-p. 4, l. 7); but does not disclose injection moulding a second of the hollow body and the closure so that the closure closes the opening and so that the elastomer is connected to the hollow body so as to be not separable in a non-destructive manner. 
Gianni discloses injection molding a stopper/closure 6 on an opening 3 of a hollow body (see Fig. 4, page 2, para. 11, 13, 15 discussing overmoulding), creating a physico-chemical adhesion due to the hollow body and closure being injection moulded to one another. It would have been obvious to a person having ordinary skill in the art to have the thermoplastic elastomer/closure of Thilly be materially bonded via overmoulding, creating a physico-chemical adhesion due to the hollow body and closure being injection moulded to one another, Gianni disclosing such a connection between a stopper/closure and opening, in order to further secure the closure to the hollow body, helping to retain contents, and in order to manufacture the primary packaging container. Consequently, the physico-chemical adhesion would cause the elastomer to be connected to the hollow body so as to be not separable in a non-destructive manner. 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thilly in view of Wyler et al. (US 2020/0230024).
Regarding claim 9, Thilly discloses the elastomer being a thermoplastic elastomer material (see p. 3, ll. 27-30) but does not specifically disclose the elastomer has a Shore A hardness of 20 to 70 in the puncturing region. 
Wyler discloses a septum/container closure made of a thermoplastic elastomer that is Topas Elastomer E-140 (see para. 29, 30). It would have been obvious to a person to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elastomer of Thilly be Topas Elastomer E-140, Wyler disclosing a similar part that is a thermoplastic elastomer being made of such a material and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, Topas Elastomer E-140) except for a property or function (in the present case, Shore A hardness of 20 to 70) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Additionally, it seems that Topas Elastomer E-140 is the only specific thermoplastic elastomer claimed in the specification (see para. 48 of originally filed specification) and it does not seem like there would be support for any other specific elastomer, as no other composition/type was provided.
Regarding claim 17, Thilly discloses the elastomer being a thermoplastic elastomer material (see p. 3, ll. 27-30) but does not specifically disclose the closure has a tensile strength of 100 N/mm2 to 180 N/mm2 and an elongation at break of at least 80 N/mm2. 
Wyler discloses a septum/container closure made of a thermoplastic elastomer that is Topas Elastomer E-140 (see para. 29, 30). It would have been obvious to a person to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elastomer of Thilly be Topas Elastomer E-140, Wyler disclosing a similar part that is a thermoplastic elastomer being made of such a material and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, Topas Elastomer E-140) except for a property or function (in the present case, a tensile strength of 100 N/mm2 to 180 N/mm2 and an elongation at break of at least 80 N/mm2) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Additionally, it seems that Topas Elastomer E-140 is the only specific thermoplastic elastomer claimed in the specification (see para. 48 of originally filed specification) and it does not seem like there would be support for any other specific elastomer, as no other composition/type was provided.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thilly in view of Chacornac et al. (US 2012/0091026).
Regarding claim 14, Thilly further discloses the container comprising therapeutic substances (see p. 1, ll. 3-5, including drug substance or vaccine) but does not specifically disclose the container comprising a single dose. 
Chacornac discloses a single does vial of a vaccine composition (see para. 8, 44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vial include a single dose, as disclosed by Chacornac, in order to easily communicate how much should be given for treatment.
Regarding claim 20, Thily discloses an apparatus(see Fig. 1, p. 1, ll. 3-5) comprising: a hollow body 10 having an opening 11, the hollow body comprises a cycloolefin polymer or a cycloolefin copolymer (see p. 3, ll. 5-13); and a closure 20 being made of an elastomer (see p. 3, l. 26-p. 4, l. 7), the closure closing the opening with a puncturing region at the opening (see Fig. 1), the puncture region configured to allow introduction of a cannula into the hollow body (see p. 3, l. 26-p. 4, l. 7), the elastomer being connected to the hollow body so that the elastomer and hollow body cannot be separated from one another without damage to the elastomer and/or the hollow body (see Fig. 1, p. 3, l. 26-32, p. 4, l. 30-p. 5, l. 7, with clamp clamping down on closure such that it is not separable from vial in a non-destructive manner). 
Thilly further discloses the hollow body of the container comprising therapeutic substances (see p. 1, ll. 3-5, including drug substance or vaccine) but does not specifically disclose the container comprising a single dose. 
Chacornac discloses a single does vial of a vaccine composition (see para. 8, 44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vial include a single dose, as disclosed by Chacornac, in order to easily communicate how much should be given for treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781